DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Following response to arguments is based on Applicant’s arguments filed on 09 April 2021.

Regarding Previous Claim Objections
Previous objection to claims 1 and 8 has been withdrawn in view of the amendment of the objected claims.

Regarding Previous Rejection Under 35 USC § 112 – Second Paragraph
Previous rejection of claims 2-7 and 9-20 has been partially withdrawn in view of the amendment of the rejected claims. Please, refer to the 35 USC § 112 – Second Paragraph section below for the maintained rejections.

Regarding Previous Rejection Under 35 USC § 103
Applicant’s arguments [Pages 7-8] with respect to rejection of claims 1 have been fully considered but are not persuasive.

Regarding claim 1, on pages 7-8, Applicants argue that Yan fails to teach, “the PDR is applicable to more than one Sx session”.
First, the Examiner respectfully submits that claim 1 does not have enough elements but only one active limitation (besides the preamble) of transmitting a message from a first node to a second node. Without further reciting limitations or method steps, patentable weight would not be given to this transmitted message as this solely step is also interpreted as having any communication system transmitting a message from one end to another by just using some interfaces and protocols.
Additionally, without further defining or clarifying “applicable to more than one Sx session”, it is unclear what this feature is intending to indicate. For example, one could interpret this limitation as reusing an interface (Sx) several times, or whether at a single time the PDR could be used in parallel along different interfaces, etc.
Basically, the Examiner is wondering how or what it means that the “PDR is applicable to more than one Sx session”.
As claim 1 is currently recited, the Examiner correlates it with the teaching of Yan at Fig. 3 and Paragraphs [227-229, 335] (unintentionally referred as Paragraphs 27-28 in the previous Office Action), where it is disclosed that URRs from one PDR reports to URRs in another PDR using Sx session level reports named as Sx session establishment request and Sx session modification request. That is, from PDR 1 to PDR 2, a session level report; from PDR 1 to PDR 3, another session level report; from PDR 3 to PDRn, another session level report; etc.

Therefore, in view of the above reasons, the Examiner maintains the rejection.

Claim Status
Claims 1-8, 10-14, 16, 20 have been amended. Thus, claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 112 – Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

For claims 17-20:
It is unclear whether these claims are dependent or independent claims. Please, recite these claims properly. If these claims are intended to be independent claims, incorporate all of the limitations of the reference claim.
For example, for claim 17, this claim is apparently an apparatus claim; nevertheless, it refers to claim 1. Hence, claim 17 should be maintained as either an apparatus claim or a method claim. Then, incorporate all of the limitations of claim 1. Similar reasoning should be applied for claims 18-20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (US Patent Application Publication No. 2019/0182385).

Regarding claim 1, Yan teaches a method (Fig. 4) performed by a first network node configured as control plane function (CPF) (Cp), the first network node is coupled to a second network node configured as user plane function (UPF) (UP) via an Sx interface (referring to Fig. 2, the CP transmits its messages through Sx interfaces to the UP [Paragraphs 223]), the method comprising:
transmitting a message associated with a Packet Detection Rule (PDR) to the second network node via the Sx interface (CP reports to UP through reporting rules URR which are associated with PDR [Paragraphs 224-225 and 227-228]).
Although not explicitly mentioned wherein the PDR is applicable to more than one Sx session, it is further disclosed that different session levels are used for the URR, thus multiple sessions [Paragraphs 27-28]. Additionally, the Examiner respectfully submits that claim 1 does not have enough elements but only one active limitation (besides the preamble) of transmitting a message from a first node to a second node. applicable to more than one Sx session”, it is unclear what this feature is intending to indicate. For example, one could interpret this limitation as reusing an interface (Sx) several times, or whether at a single time the PDR could be used in parallel along different interfaces, etc. Basically, the Examiner is wondering how or what it means that the “PDR is applicable to more than one Sx session”. As claim 1 is currently recited, the Examiner correlates it with the teaching of Yan at Fig. 3 and Paragraphs [227-229, 335] (unintentionally referred as Paragraphs 27-28 in the previous Office Action), where it is disclosed that URRs from one PDR reports to URRs in another PDR using Sx session level reports named as Sx session establishment request and Sx session modification request. That is, from PDR 1 to PDR 2, a session level report; from PDR 1 to PDR 3, another session level report; from PDR 3 to PDRn, another session level report; etc.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to recognize that the disclosed system uses PDR applicable to more than one Sx session.

Regarding claim 2, Yan further teaches the method according to claim 1, wherein the PDR is a node PDR (the disclosed structured is not limited [Paragraphs 224-225 to specific devices, thus the PDR is also applicable to nodes]), and the message is an Sx Node PDR Management Request message (in Fig. 4 there are 

Regarding claim 3, Yan further teaches the method according to claim 2, wherein the Sx Node PDR Management Request message indicates at least one of: a node PDR is to be added; an Information Element (IE) of a node PDR is to be modified; and a node PDR is to be removed (as shown in Fig. 4, at 406 there is an “obtain usage information” message [Paragraph 15]).

Regarding claim 4, Yan further teaches the method according to claim 2, wherein the node PDR includes: a NodePDRld lE to identify the node PDR ([Paragraph 30]); and a GroupedSessionldentity /E to identify a session group to which the node PDR is applicable (session levels are identified for the PDR [Paragraphs 227-228]).

Regarding claim 5, Yan further teaches the method according to claim 2, wherein the node PDR includes: a precedence IE to identify a precedence of the node PDR (as shown in Table 1, precedence of PDR is determined [Paragraph 230]).

Regarding claim 6, Yan further teaches the method according to claim 4, wherein the node PDR is applicable to all Sx sessions (it is further disclosed that different session levels are used for the URR, thus multiple sessions [Paragraphs 27-28]), and the value of the GroupedSessionldentity IE is 0 (where a person having ordinary skills in the art would recognize that different values for the identities are 

Regarding claim 7, Yan further teaches the method according to claim 4, wherein the transmitting by first network node of the Sx Node PDR Management Request message associated with the GroupedSessionldentity IE of the node PDR comprises: Sx Node PDR Management Request procedure, to indicate to which Sx sessions the node PDR are applicable; Sx Session Establishment Request procedure, to indicate if the Sx session to be established is included in the session group identified by the GroupedSessionidentity; and Sx Session Modification Request procedure, to indicate a modification of the GroupedSessionldentity IE of the node PDR applicable to the Sx session to be modified (as disclosed for tables 1 and 2, different parameters and requests are available for the interaction between the CP and UP [Paragraph 230, 262], as also show for Figs. 4-13).

Regarding claim 16, Yan further teaches the method according to claim 8, the method further comprising: transmitting an Sx Node PDR Management Response message to the first network node to indicate whether the Sx Node PDR Management Request message is accepted or rejected (a response for acceptance or rejection is transmitted between nodes [Paragraph 269]).

Regarding claims 8, 17-20, these claims are rejected as applied to claim 1.

Regarding claims 9-13, these claims are rejected as applied to claims 2-7.

Allowable Subject Matter
Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708.  The examiner can normally be reached on 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 23, 2021

/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633